The opinion of the court was delivered, May 12th 1870.
Per Curiam.
There is nothing on the face of this record to show any demand made hy the plaintiffs in error for a poll of the jury which is the subject of the principal assignment of error, and a refusal to allow it by the court. It is therefore a matter not reviewable here. No doubt such an application being parcel of the trial, by custom, might if refused and excepted to, have been brought up for examination here on a bill of exceptions, and then the codrt^could have determined whether a special verdict of each juror was the right of either party, or whether it was a matter solely within the discretion of the court to allow or not. For my own part, I incline to the latter opinion in civil cases. But the consideration of this point is not before us for the reasons already stated, and we give no opinion about it. There is no other assignment of error which needs notice. The court had an undoubted right to mould the verdict according to the requirements of the law, and therefore their order setting aside that part of it relating to costs was not an error. There being no error in the record, The judgment is affirmed.